DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 18 March 2022 is acknowledged and has been entered. 
Status of the Claims:
Claims 1-16, 21, 26-28, 30-32 and 35-36 have been cancelled.
Claims 17-20, 22-25, 29 and 33-34 are presented for examination on the merits.


Note on claim interpretation: For purposes of examination the claims as drafted are given their broadest reasonable interpretation.  When reading the preamble in the context of the entire claim, the recitation of an intended use in the preamble (e.g., a cosmetic use) is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore an intended result of a positively recited method step, such as topical or oral administration of an extract or composition comprising the extract, does not effectively limit the claims as such a result is a necessary consequence of the positively recited step (see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F. 3d 1373 (Fed. Cir. 2003) ( “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”)
Thus BRI or the claims as drafted is any method comprising topical or oral administration of a composition comprising 0.003 to 0.015% pericarp extract of Nephelium lappaceum (Rambutan) to a human.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20, 22-25, 29 and 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The originally filed specification does not provide support for the recited range of 0.003 to 0.015%. Applicant asserts that:  Support can be found in the specification as originally filed. See, e.g., Example 5b, which specifies 3% of cosmetic ingredient, which corresponds to 0.015% Nephelium extract. It is not apparent how the 3% of Example 5b corresponds to the newly recited limitation of between 0.003 to 0.015% by weight. Presumably the weight percentage is relative to the composition being applied in the method, that is – a cosmetic composition. It is unclear what Applicant considers to be the extract, including the glycerin or is the extract merely part of the “cosmetic active ingredient” of Example 4. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19, 22-24, 33 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekar et al. (2017) [ref. cited by Applicant in IDS filed 5/5/2020.
Sekar et al. teach the use of an extract from the pulp, skin and seeds of Nephelium lappaceum as an antioxidant in a cosmetic composition for protecting the skin against oxidative stress caused by extrinsic agents (e.g. pollution). The extract was produced by drying and grinding the flesh, peels and seeds and extracted separately using methanol by Soxhlet extraction method. All the extracts were concentrated to dryness under reduced pressure and controlled temperature using rotary evaporator. The percentage yield of all the extracts were calculated. An antiaging cream formulation is disclosed containing 3% of the extract as well as 5% glycerin and tested on skin of subjects (see entire document, including, e.g., Tables 1 and 7).
Thus the cited document in deemed to anticipate the cited claims as broadly drafted.

Claim(s) 17-20, 22-24, 26, 29, 33 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (JP-2008-013612A).
Sato et al. disclose that an antioxidant composition containing an extract obtained through solvent extraction of rambutan pericarp with an extraction solvent chosen from the group consisting of water, a water-soluble organic solvent and a mixed solvent thereof exerts a high antioxidant effect and can be prepared at a low cost. Further, it is disclosed that the antioxidant composition containing a solvent extract of a Rambutan pericarp of the present invention can be added to an external composition for skin such as a cosmetic. As a cosmetic, there is no particular limitation as long as it is applied to human skin, and a skin cosmetic. The ratio of the antioxidant composition of the present invention to be added to a food or a composition for external use of the skin is 1000 or more times as large as possible depending on the purpose and target, but generally cannot be defined. The solvent extract (in terms of solid content) from the Rambutan pericarp is added so as to have a 0.00001-5.0 mass% based on the total amount of the food or the skin external composition, preferably 0.001 to 1.0% by mass. (see entire document, including, e.g., abstract, paragraphs [0014] and [0015]).
Thus the cited document in deemed to anticipate the cited claims as broadly drafted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-20, 22-26, 29 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Sekar et al. (2017).
Sekar et al. is relied upon for the beneficial teachings discussed above. The cited reference does not explicitly disclose the glycerin is present in the disclosed composition from 60-90%.
However, adjustment of particular conventional working conditions (e.g.,  determining an appropriate amount of excipients/adjuvants depending on the solubility of the active ingredient, i.e., extract) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.

	See e.g., MPEP 2144.05
II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
B.    There Must Be an Articulated Rationale Supporting the Rejection
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017 ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’"); Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362, 119 USPQ2d 1822 (Fed. Cir. 2016) ("[R]eferences to ‘common sense’ … cannot be used as a wholesale substitute for reasoned analysis and evidentiary support … .").
The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in the absence of evidence to the contrary, such as evidence of criticality of the claimed ranges (see e.g., MPEP 2144.05(III)(A)).
Response to Arguments
Applicant's amendments/arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive. Applicant asserts that: Claim 17 is amended herein to require application of a composition which contains 0.003 to 0.015% by weight of the pericarp extract of Nephelium lappaceum in the composition. This feature is not disclosed or suggested in either of the applied references in a manner sufficient to anticipate or render obvious.
This is unpersuasive in that firstly, the cited references do in fact disclose compositions containing extracts within this range, secondly, even if the precise range is not taught by the references, determining the appropriate effective amount of an active ingredient is merely a matter of routine experimentation and would be obvious to the skilled practitioner and finally, because the term “extract” is very broad and can mean anything from isolated purified compounds to crude preparations of ground up plant material, the recitation of a percentage range is rather meaningless, unless the extract is more precisely defined.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655